DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 03/16/2021 containing amendments. Claims 3-4, 6-11, 14-18, 20, 22, 24-25 27-29 and 31-37 were amended. Claims 1-37 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-37 are objected to because of the following informalities:  
Claim 1 reads “Wind turbine blade” but should likely read “A wind 
Claims 2-37 read “Wind turbine blade according to claim” but should likely read “The wind 
Claim 8 at second to last line reads “such as less than 3” but should likely read “such as less than 3 m”. 
Claim 8 at the last two lines reads “such as less than 2 m, such as less than 2 m” but should likely read “. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the current instance, claim 37 recites “connecting means”. The corresponding structure in the specification appearing to be a spar beam.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“spar beam holding element” in claim 12. The word “element” being the generic placeholder; “spar beam holder” being the functional language; and insufficient structural language to perform the recited function found in the claim.  the corresponding structure in the instant disclosure being the shear web 40 as disclosed by the reference number in the claim as well as in para. 105. 
“one or more fastener elements” in claim 12. The word “elements” being the generic placeholder, “each fastening element rigidly attaching a respective part of the spar beam holding element to a respective part of the spar beam” being the functional language; and while there is structural language related to ‘a first fastening element’, this is presented as exemplary language due to the use of “e.g.” (for example) which means that this is not positively recited limitation which would limit the scope of what “one or more fastening elements” would encompass. The corresponding structure in the instant disclosure for this limitation being a pin as described in paras. 100, 102 and 104-105.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-9 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2-3 and 7, said claims recite the limitation “a smallest distance between the first lightning receptor and the first end of the first blade section” which renders the claims indefinite as this limitation is substantially similar to “a smallest distance from a first lightning receptor of the one or more lightning receptors to the first end of the first blade section” recited in claim 1. The sole difference being that claims use the word “between” instead of the word “from” in claim 1. This leads to a lack of clarity as to whether these two limitations are meant to reference the same “smallest distance” or are distinct from each other.

Regarding Claims 3, 6 and 8-9, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: 
Claim 3 recites the broad recitation “wherein a smallest distance (101) between the first lightning receptor and the first end of the first blade section is less than 1 m”, and the claim also recites “such as less than 50 cm, such as less than 10 cm”, which is the narrower statement of the range/limitation. 
Claim 6 recites the broad recitation “[a smallest distance] is less than or equal to a chord length of a chord of the wind turbine blade at the second end”, and the claim also recites “such as less than a half of the chord length at the second” which is the narrower statement of the range/limitation.
Claim 8 recites the broad recitation “less than two times the chord length at the first end”, and the claim also recites “such as less than the chord length at the first end” which is the narrower statement of the range/limitation.
Claim 8 recites the broad recitation “wherein a smallest distance between the first lightning receptor and the second lightning receptor is less than 5 m”, and the claim also recites “such as less than 4 m, such as less than 3, such as less than 2 m, such as less than 2 m, such as less than 1 m, such as less than 50 cm” which are narrower statements of the range/limitation.
Claim 9 recites the broad recitation “wherein a smallest distance between the tip lightning receptor and the tip end is less than 5 m”, and the claim also recites “such as less than 3 m, such as less than 2 m, such as less than 1 m, such as less than 20 cm” which are narrower statements of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claims 3, 6, and 8-9 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding Claim 6, the introduction of “Wind turbine blade according to claim,” renders the claim indefinite since the claim presented in dependent form doesn’t depend upon any claim. For examination purposes, claim 6 is being interpreted to depend upon claim 4 based upon the claim text prior to the amendment.

Regarding claims 9 and 12, the phrase "for example" or “e.g.” (an adverb) meaning “for example) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding Claims 7 and 13, the term “substantially” in said claims is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 37 recites the limitation "the connection".  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 is rejected under 35 USC § 112(d) since the claim as now presented does not depend upon any claim but is presented as a dependent claim. For examination purposes, claim 6 is being interpreted to depend upon claim 4 since that is the broadest claim of the ones listed in the prior claims set. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11, 15, 29 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0272570, herein referenced as Arocena.
Regarding Claim 1, Arocena recites the wind turbine blade (sectional blade 1 fig. 1) extending along a longitudinal axis from a root end to a tip end (see root end and tip end of blade 1 in fig. 1),
the wind turbine blade comprising a first blade section (module 4 fig. 1) extending along the longitudinal axis to a first end (see end of module 4 at joint area 2 in figs. 2 and 8), and a second blade section (module 3 fig. 1) connected to the first blade section (module 4 fig. 1), the second blade section extending along the longitudinal axis from a second end (see end of module 3 at joint area 2 in figs. 2 and 4) towards the tip end (module 3 shown to extend towards the tip end in fig. 1),
the first blade section (4 fig. 1) comprising a first airfoil region (see airfoil region formed by module 4 fig. 1), the second blade section comprising a second airfoil region (see airfoil region formed by module 3 fig. 1), the wind turbine blade comprising a first down conductor (grounding cable 7 fig. 4) for conducting lightning current to ground, 
the blade further comprising one or more lightning receptors (see plurality of fairings 6 fig. 3; “lightning bolt impacts the fairings (6), this is discharged to the grounding cable (7) and from there, it is sent to the ground” para. 39) at or in proximity of an external surface (fairings 6 shown to make up the external surface of the blade 1 in fig. 3) of the wind turbine blade, a smallest distance from a first lightning receptor (see 1st receptor in Examiner Figure 1) of the one or more lightning receptors to the first end of the first blade section (see end of module 4 in fig. 2) being less than or equal to a chord length of a chord of the wind turbine blade at the first end (since the fairings 6 are shown to cover the ends of modules 3 and 4 in fig. 3, the smallest distance between the fairings 6 and the end of module 4 at the joint area 2 would be essentially zero, which is less than the chord length at the first end, since the fairings are at the end of module 4 as shown in fig. 3), the first lightning receptor (see 1st receptor in Examiner Figure 1) being in electrical connection with the first down conductor (7 fig. 4; “In case the lightning bolt impacts the fairings (6), this is discharged to the grounding cable (7)” para. 39).

Regarding Claim 2, Arocena recites the wind turbine blade according to claim 1, wherein a smallest distance between the first lightning receptor and the first end of the first blade section (end of module 4 at joint area 2 fig. 2) is less than a half of the chord length at the first end (since the fairings 6 are shown to cover the ends of modules 3 and 4 in fig. 3, the smallest distance between the fairings 6 and the end of module 4 at the joint area 2 would be essentially zero, which is less than half the chord length at the first end, since the fairings are at the end of module 4 as shown in fig. 3).

Regarding Claim 3, Arocena recites the wind turbine blade according to claim 1, wherein a smallest distance between the first lightning receptor and the first end of the first blade section is less than 1 m (since the fairings 6 are shown to cover the ends of modules 3 and 4 in fig. 3, the smallest distance between the fairings 6 and the end of module 4 at the joint area 2 would be essentially zero, which is less than 1m, since the fairings 6 are at the end of module 4 as shown in fig. 3), such as  less than 50 cm, such as less than 10 cm.

Regarding Claim 4, Arocena recites the wind turbine blade according to claim 1, wherein the first blade section (module 4 fig. 3) comprises the first lightning receptor (1st receptor in Examiner Figure 1; the 1st receptor can be considered to be part of blade module 4 since it is connected to it in fig. 3), and the second blade section (module 3 fig. 3) comprises a second lightning receptor (2nd receptor in Examiner Figure 1; the 2nd receptor can be considered to be part of blade module 3 since it is connected to it in fig. 3).

Regarding Claim 5, Arocena recites the wind turbine blade according to claim 4, wherein the second lightning receptor (2nd receptor in Examiner Figure 1) is in electrical connection with the first down conductor (grounding cable 7 fig. 4) or in electrical connection with a second down conductor for conducting lightning current to ground (“In case the lightning bolt impacts the fairings (6), this is discharged to the grounding cable (7)” para. 39).

Regarding Claim 6, Arocena recites the wind turbine blade according to claim [4] (this claim is being interpreted as being dependent upon claim 4 since that was the broadest claim listed in the stroke-through text on the claims sheet), wherein a smallest distance between the second lightning receptor (2nd receptor in Examiner Figure 1) and the second end of the second blade section (see end of module 3 at joint area 2 in fig. 4) is less than or equal to a chord length of a chord of the wind turbine blade at the second end (see end of module 3 in fig. 4), such as less than a half of the chord length at the second end. (since the fairings 6 are shown to cover the ends of modules 3 and 4 in fig. 3, the smallest distance between 2nd receptor in Examiner Figure 1 and the end of module 3 at the joint area 2 would be essentially zero, which is less than the chord length at the 2nd end, since the fairings are at the end of module 3 as shown in fig. 3)

Regarding Claim 11, Arocena recites the wind turbine blade according to claim 1, wherein the first blade section (4 fig. 5) is connected to the second blade section (3 fig. 5) by a spar beam (see structural beam 9 which forms a connection between modules 4 and 3 in fig. 5).

Regarding Claim 15, Arocena recites the wind turbine blade according to claim 1, wherein the wind turbine blade (1 fig. 1) is a split blade, a two-part blade, or a segmented blade (“FIG. 1 shows a perspective of a sectional blade” para. 26).

Regarding Claim 29, Arocena recites the wind turbine blade according to claim 1, wherein the first blade section (4 fig. 2) comprises a first blade shell having a first shell wall (see blade shell wall of 4 in fig. 5) defining a contour of the first blade section (see contour of 4 in fig. 2), and wherein the second blade section (3 fig. 2) comprises a second blade shell having a second shell wall (see blade shell wall of 3 in fig. 5) defining a contour of the second blade section (see contour of 3 in fig. 2).

Regarding Claim 37, Arocena recites the wind turbine blade according to claim 29, wherein the connection (see joint area 2 in fig. 5 and fig. 8) between the first blade section (4 fig. 2) and the second blade section (3 fig. 2) is a resilient connection provided by connecting means (see joint 2 in fig. 2, this would qualify as a resilient connection since it is capable of maintaining connection during the operating conditions of a wind turbine; structural beam 9 shown to extend through this joint 2 in fig. 2 and fig. 5), and wherein at least one of the one or more receptors (fairings 6 fig. 5) is separate from the connecting means (the fairings 6 are shown to be disposed separately from the connecting means, e.g. the structural beam 9, in fig. 5).

    PNG
    media_image1.png
    653
    762
    media_image1.png
    Greyscale

Examiner Figure 1 – annotated version of fig. 3 from Arocena

Claim(s) 1, 29-31 and 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0240925, herein referenced as Kita.
Regarding Claim 1, Kita recites a wind turbine blade (1 fig. 1a) extending along a longitudinal axis from a root end to a tip end (see root end and tip end in fig. 1a),
the wind turbine blade (1 fig. 1a) comprising a first blade section (1R fig. 1a) extending along the longitudinal axis to a first end (see end of 1R at joint in fig. 1b), and a second blade section (1T fig. 1a) connected to the first blade section (1R fig. 1a), the second blade section extending along the longitudinal axis from a second end (see end of 1T at joint in fig. 1b) towards the tip end (see tip end of blade 1 in fig. 1a),
the first blade section comprising a first airfoil region (airfoil profile of 1R fig. 1a), the second blade section comprising a second airfoil region (airfoil profile of 1T fig. 1a), the wind turbine blade comprising a first down conductor (lightning discharge conductive wire 9 fig. 4) for conducting lightning current to ground, 
the blade further comprising one or more lightning receptors (see tip lightning receptor member 10 fig. 1a and/or fasteners 4 and/or fasteners 6 in fig. 3; “Both the first fastener 4 and the second fastener 6 may be exposed so as to be lightning receptor parts” para. 62) at or in proximity of an external surface (4 and 6 shown to make up the external surface of the blade 1 in fig. 4) of the wind turbine blade, a smallest distance from a first lightning receptor (see 1st receptor in Examiner Figure 2) of the one or more lightning receptors (see 4 and/or 6 in fig. 4 and tip receptor 10 in fig. 1a) to the first end (see end of 1R in fig. 3) of the first blade section (1R fig. 1a) being less than or equal to a chord length of a chord of the wind turbine blade at the first end (end of 1R in fig. 1b), the first lightning receptor (1st receptor in Examiner Figure 2) being in electrical connection with the first down conductor (9 fig. 3).

Regarding Claim 29, Kita recites the wind turbine blade according to claim 1, wherein the first blade section (1R fig. 4) comprises a first blade shell having a first shell wall (see blade shell wall of 1R in fig. 4) defining a contour of the first blade section (contour of 1R shown in fig. 2), and wherein the second blade section (1T fig. 4) comprises a second blade shell having a second shell wall (see blade shell wall of 1T in fig. 4) defining a contour of the second blade section (the airfoil profile for 1T fig. 1a).

Regarding Claim 30, Kita recites the wind turbine blade according to claim 29, wherein at least one of the one or more lightning receptors (see fasteners 4 and/or 6 fig. 4) is integrated (shown in fig. 4) into the first shell wall (1R fig. 4) or the second shell wall (1T fig. 4).

Regarding Claim 31, Kita recites the wind turbine blade according to claim 29, wherein at least one of the one or more lightning receptors is arranged in a throughgoing opening in the first shell wall or the second shell wall (fasteners 4 and/or fasteners 6, which function as lightning receptors, are shown to extend through the blade shell walls of 1T, 1R in fig. 4).

Regarding Claim 33, Kita recites the wind turbine blade according to claim 29, wherein the one or more lightning receptors is a plurality of lightning receptors (this plurality of lightning receptors encompassing only the fasteners 4 in fig. 3), and wherein at least the first lightning receptor (1st receptor in Examiner Figure 2) is not directly electrically connected to any of the other lightning receptors of the plurality of lightning receptors (the 1st receptor in Examiner Figure 2 is shown not to be directly electrically connected to any of the other fasteners 4 in fig. 3).

Regarding Claim 34, Kita recites the wind turbine blade according to claim 29, wherein the one or more lightning receptors is a plurality of lightning receptors (see 10 fig. 1a and/or fasteners 4,6 in fig. 3), and wherein at least the first lightning receptor (see 1st receptor in Examiner Figure 2) is electrically connected to another of the plurality of lightning receptors (10 fig. 1a) only via the first down conductor (see conductive wire 9 in fig. 3 which leads towards the tip of the blade).

    PNG
    media_image2.png
    618
    724
    media_image2.png
    Greyscale

Examiner Figure 2 – annotated version of fig. 3 from Kita

Claim(s) 1, 4, 7-10, 16, 28-29, 32 and 35-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0243992, herein referenced as Grabau.
Regarding Claim 1, Grabau recites a wind turbine blade (20c fig. 5) extending along a longitudinal axis from a root end (inner end of inner blade extender 22 fig. 5; “the root end (not shown) of the inner blade extender 22 is mounted to a rotor hub” para. 105) to a tip end (“tip end of the outer blade section 24” para. 84),
the wind turbine blade (20c fig. 5) comprising a first blade section (blade section 22 fig. 5) extending along the longitudinal axis to a first end (see end of blade section 22 in fig. 5; i.e. outer end of 22), and a second blade section (outer blade section 24 fig. 5) connected to the first blade section (blade sections 22 and 24 shown to be connected to each other via pitch system 26 in fig. 5), the second blade section extending along the longitudinal axis from a second end (see end of outer blade section 24 in fig. 5; i.e. inner end of 24) towards the tip end (“tip end of the outer blade section 24” para. 84),
the first blade section comprising a first airfoil region (see airfoil region defined by blade section 22 fig. 5), the second blade section comprising a second airfoil region (see airfoil region defined by blade section 24 in fig. 5), the wind turbine blade comprising a first down conductor (see first down conductor 28 fig. 2) for conducting lightning current to ground, 
the blade further comprising one or more lightning receptors (see plurality of receptors 40 and 41 on the shell elements 38a and 38b in fig. 5) at or in proximity of an external surface of the wind turbine blade (shown in fig. 5), a smallest distance from a first lightning receptor (1st receptor in Examiner Figure 3; additionally, see a lightning receptor 40 on the shell element 38b in fig. 5) of the one or more lightning receptors to the first end (see end of 22 in fig. 5) of the first blade section (22 fig. 5) being less than or equal to a chord length of a chord of the wind turbine blade at the first end (the distance from the receptors 40 to the edge of the shell element 38b is shown to be considerably less than the chord at the end of 22 in fig. 5), the first lightning receptor (see 1st receptor in Examiner Figure 3; a lightning receptor 40 the shell element 38b would be connected to the first down conductor 28 via the pitch system 26 fig. 5) being in electrical connection with the first down conductor (28 fig. 2; “lightning is conducted from the receptor 40,41 to the body of the pitch system 26, and from there via a lightning down conductor (not shown) to the greater wind turbine structure and ground” para. 98).

Regarding Claim 4, Grabau recites the wind turbine blade according to claim 1, wherein the first blade section (22 fig. 5) comprises the first lightning receptor (1st receptor in Examiner Figure 3), and the second blade section (24 fig. 5) comprises a second lightning receptor (2nd receptor in Examiner Figure 3).

Regarding Claim 7, Grabau recites the wind turbine blade according to claim 4, wherein a smallest distance between the first lightning receptor (1st receptor in Examiner Figure 3) and the first end of the first blade section (see end of inner blade section 22 in fig. 5) is equal to or substantially equal to a smallest distance between the second lighting receptor (2nd receptor in Examiner Figure 3) and the second end of the second blade section (see end of outer blade section 24 in fig. 5).

Regarding Claim 8, Grabau recites the wind turbine blade according to claim 4,
wherein a smallest distance between the first lightning receptor (1st receptor in Examiner Figure 3) and the second lightning receptor (2nd receptor in Examiner Figure 3) is less than two times the chord length at the first end (the distance between the 1st receptor and the 2nd receptor is shown to substantially less than twice the chord length in Examiner Figure 3), such as less than the chord length at the first end, and/or
wherein a smallest distance between the first lightning receptor and the second lightning receptor is less than 5 m, such as less than 4 m, such as less than 3, such as less than 2 m, such as less than 2 m, such as less than 1 m, such as less than 50 cm.

Regarding Claim 9, Grabau recites the wind turbine blade according to claim 1, wherein the one or more lightning receptors comprises a tip lightning receptor (“The second down conductor 30 is further arranged in the outer blade section 24 of the blade 20 such that a second end (not shown) of the down conductor 30 is coupled to a lightning receptor provided at the tip end of the outer blade section 24” para. 84) positioned in the second blade section (24 fig. 5) at or in proximity of the tip end (“a lightning receptor provided at the tip end” para. 84), the tip lightning conductor being in electrical connection with a down conductor (second down conductor 30 fig. 2) for conducting lightning current to ground, e.g. 
wherein a smallest distance between the tip lightning receptor and the tip end is less than 5 m (“a lightning receptor provided at the tip end of the outer blade section 24”, as disclosed in para. 84, would be less than 5m from the tip end of the blade since it is provided at the tip end as disclosed by Grabau), such as less than 3 m, such as less than 2 m, such as less than 1 m, such as less than 20 cm.

Regarding Claim 10, Grabau recites the wind turbine blade according to claim 1, wherein the one or more lightning receptors (see receptors 40,41 in fig. 5) comprises a lightning receptor (see a lightning receptor disposed on shell element 38a fig. 5) positioned between the first lightning receptor (a lightning receptor 40 on shell element 38b fig. 5) and the root end (root end would be the opposite end of 22 than the end that is shown in fig. 5).

Regarding Claim 16, Grabau recites the wind turbine blade according to claim 1, wherein the one or more lightning receptors are located only in the first blade section or only in the second blade section (receptors 40 and 41 are shown to be only in the blade section 22 or only in blade section 24 in fig. 5).

Regarding Claim 28, Grabau recites the wind turbine blade according to claim 1, wherein at least one of the one or more lightning receptors does not abut the first end of the first blade section (the receptors 40,41 are shown to not abut, and are slightly inward of, the end of blade section 22 in fig. 5).

Regarding Claim 29, Grabau recites the wind turbine blade according to claim 1, wherein the first blade section (22 fig. 5) comprises a first blade shell having a first shell wall (see shell element 38a fig. 5) defining a contour of the first blade section (shell element 38a shown defining a contour of the blade section 22 in fig. 5), and wherein the second blade section (24 fig. 5) comprises a second blade shell having a second shell wall (see blade shell element 38b fig. 5) defining a contour of the second blade section (shell element 38b shown defining a contour of the blade section 24 in fig. 5).

Regarding Claim 32, Grabau recites the wind turbine blade according to claim 29, wherein the one or more lightning receptors is a plurality of lightning receptors (see plurality of receptors 40 fig. 5), and wherein the first shell wall (38a fig. 5) and/or the second shell wall (38b fig. 5) are configured not to conduct electrical current between at least the first lightning receptor (1st receptor in Examiner Figure 3) and any of the other lightning receptors of the plurality of lightning receptors (see receptors 40 fig. 5). (the shell elements 38a and 38b are shown to make up the profile of the blade at the joint in fig. 5, para. 98 also states that “in the event of a lightning strike on a lightning receptor 40, 41, the lightning is conducted from the receptor 40,41 to the body of the pitch system 26, and from there via a lightning down conductor”, this would establish that blade elements 38a,38b are not configured to conduct electrical current between the 1st receptor in Examiner Figure 3 and any other receptor)

Regarding Claim 35, Grabau recites the wind turbine blade according to claim 29, wherein at least one of the one or more lightning receptors (see lightning receptors 40,41 disposed on shell elements 38a,38b in fig. 5) does not participate in maintaining a resilient connection (see pitch system 26 which forms the connection between 22 and 24 fig. 5; this connection can be considered resilience since it is strong/hardy enough to pitch the blade during operation of the wind turbine) between the first blade section (22 fig. 5) and the second blade section (24 fig. 5) when the wind turbine blade is in operation. (the lightning receptors 40,41 are shown to be disposed on shell elements 38a,38b in fig. 5; this is located outside of the pitch system 26 which forms the connection between blade section 22 and blade section 24; Therefore, the lightning receptors do not participate in maintaining a resilient connection between the blade sections)

Regarding Claim 36, Grabau recites the wind turbine blade according to claim 29, wherein none of the one or more lightning receptors (see lightning receptors 40,41 disposed on shell elements 38a,38b in fig. 5) participates in maintaining a resilient connection (see pitch system 26 which forms the connection between 22 and 24 fig. 5; this connection can be considered resilience since it is strong/hardy enough to pitch the blade during operation of the wind turbine) between the first blade section (22 fig. 5) and the second blade section (24 fig. 5) when the wind turbine blade is in operation. (the lightning receptors 40,41 are shown to be disposed on shell elements 38a,38b in fig. 5; this is located outside of the pitch system 26 which forms the connection between blade section 22 and blade section 24; Therefore, the lightning receptors do not participate in maintaining a resilient connection between the blade sections)

    PNG
    media_image3.png
    510
    718
    media_image3.png
    Greyscale

Examiner Figure 3 – annotated version of fig. 5 from Grabau 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabau, as applied above to claim 1.
Regarding Claim 17, Grabau recites the wind turbine blade according to claim 1, but fails to explicitly anticipate wherein said smallest distance from the first lightning receptor to the first end of the first blade section is within 15-75 cm.
Since the only difference between the prior art and the claimed invention is a recitation of a relative dimension of the claimed device, and a device having the claimed dimension would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. As such, it would be an obvious matter of change in size/proportion to have modified the invention of Grabau such that “said smallest distance from the first lightning receptor to the first end of the first blade section is within 15-75 cm”. See MPEP 2144.04. IV. A. “Changes in Size/Proportion”.

Regarding Claim 18, Grabau recites the wind turbine blade according to claim 1, but Grabau fails to anticipate wherein a total number of lightning receptors having a smallest distance to the first end of the first blade section equal to or less than said chord length is equal to or less than four. Grabau discloses that “it will be understood that any arrangement of lightning receptors 40, 41 on the shell elements 38 a, 38 b may be used” in para. 99. 
Since the specification does not discloses that this total number of lightning receptors within the claimed constraints being equal to or less than four receptors solves any stated problem or is for any particular purpose, the specification does not assign any criticality towards the total number of receptors being four or less, and it appears that the arrangement of receptors in the invention of Grabau can be modified while still functioning as intended, it would have been an obvious matter of design choice to modify the modify the arrangement of receptors 40,41 in fig. 5 of Grabau to be four or less. This modification is supported by the disclosure of Grabau which states that “any arrangement of lightning receptors 40, 41 on the shell elements 38a 38b may be used” in para. 99. 

Regarding Claim 19, Grabau as modified above renders obvious the wind turbine blade according to claim 18, but fails to teach wherein a pressure side of the first blade section and the second blade section comprises at most two of said total number of lightning receptors.
Since the specification does not discloses that ‘a pressure side of the first blade section and the second blade section comprising at most two of said total number of lightning receptors’ solves any stated problem or is for any particular purpose, the specification does not assign any criticality towards a pressure side of the first blade section and the second blade section comprising at most two of said total number of lightning receptors, and it appears that the arrangement of receptors in the invention of Grabau can be modified to have this limitation while still functioning as intended, it would have been an obvious matter of design choice to modify the arrangement of receptors 40,41 in fig. 5 of Grabau to have on the pressure side of the first blade section and second blade section at most two of the total number of lightning receptors. This modification is supported by the disclosure of Grabau which states that “any arrangement of lightning receptors 40, 41 on the shell elements 38a 38b may be used” in para. 99. 

Regarding Claim 20, Grabau as modified above renders obvious the wind turbine blade according to claim 18, but fails to teach wherein a suction side of the first blade section and the second blade section comprises at most two of said total number of lightning receptors.
Since the specification does not discloses that ‘a suction side of the first blade section and the second blade section comprising at most two of said total number of lightning receptors’ solves any stated problem or is for any particular purpose, the specification does not assign any criticality towards a suction side of the first blade section and the second blade section comprising at most two of said total number of lightning receptors, and it appears that the arrangement of receptors in the invention of Grabau can be modified to have this limitation while still functioning as intended, it would have been an obvious matter of design choice to modify the arrangement of receptors 40,41 in fig. 5 of Grabau to have on the suction side of the first blade section and second blade section at most two of the total number of lightning receptors. This modification is supported by the disclosure of Grabau which states that “any arrangement of lightning receptors 40, 41 on the shell elements 38a 38b may be used” in para. 99. 

Regarding Claim 21, Grabau as modified above renders obvious the wind turbine blade according to claim 18, but fails to teach wherein a pressure side of the first blade section and the second blade section comprises exactly two of said total number of lightning receptors.
Since the specification does not discloses that ‘a pressure side of the first blade section and the second blade section comprising exactly two of said total number of lightning receptors’ solves any stated problem or is for any particular purpose, the specification does not assign any criticality towards a pressure side of the first blade section and the second blade section comprising exactly two of said total number of lightning receptors, and it appears that the arrangement of receptors in the invention of Grabau can be modified to have this limitation while still functioning as intended, it would have been an obvious matter of design choice to modify the arrangement of receptors 40,41 in fig. 5 of Grabau to have on the pressure side of the first blade section and second blade section exactly two receptors of the total number of receptors. This modification is supported by the disclosure of Grabau which states that “any arrangement of lightning receptors 40, 41 on the shell elements 38a 38b may be used” in para. 99. 

Regarding Claim 22, Grabau as modified above renders obvious the wind turbine blade according to claim 18, but fails to teach wherein a suction side of the first blade section and the second blade section comprises exactly two of said total number of lightning receptors.
Since the specification does not discloses that ‘a suction side of the first blade section and the second blade section comprising exactly two of said total number of lightning receptors’ solves any stated problem or is for any particular purpose, the specification does not assign any criticality towards a suction side of the first blade section and the second blade section comprising exactly two of said total number of lightning receptors, and it appears that the arrangement of receptors in the invention of Grabau can be modified to have this limitation while still functioning as intended, it would have been an obvious matter of design choice to modify the arrangement of receptors 40,41 in fig. 5 of Grabau to have on the suction side of the first blade section and second blade section exactly two receptors of the total number of receptors. This modification is supported by the disclosure of Grabau which states that “any arrangement of lightning receptors 40, 41 on the shell elements 38a 38b may be used” in para. 99. 

Regarding Claim 23, Grabau as modified above renders obvious the wind turbine blade according to claim 18, but fails to teach wherein a pressure side of the first blade section and the second blade section comprises at most one of said total number of lightning receptors.
Since the specification does not discloses that ‘a pressure side of the first blade section and the second blade section comprising at most one of said total number of lightning receptors’ solves any stated problem or is for any particular purpose, the specification does not assign any criticality towards a pressure side of the first blade section and the second blade section comprising at most one of said total number of lightning receptors, and it appears that the arrangement of receptors in the invention of Grabau can be modified to have this limitation while still functioning as intended, it would have been an obvious matter of design choice to modify the arrangement of receptors 40,41 in fig. 5 of Grabau to have on the pressure side of the first blade section and second blade section at most one of the total number of receptors. This modification is supported by the disclosure of Grabau which states that “any arrangement of lightning receptors 40, 41 on the shell elements 38a 38b may be used” in para. 99. 

Regarding Claim 24, Grabau as modified above renders obvious the wind turbine blade according to claim 18, but fails to teach wherein a suction side of the first blade section and the second blade section comprises at most one of said total number of lightning receptors.
Since the specification does not discloses that ‘a suction side of the first blade section and the second blade section comprising at most one of said total number of lightning receptors’ solves any stated problem or is for any particular purpose, the specification does not assign any criticality towards a suction side of the first blade section and the second blade section comprising at most one of said total number of lightning receptors, and it appears that the arrangement of receptors in the invention of Grabau can be modified to have this limitation while still functioning as intended, it would have been an obvious matter of design choice to modify the arrangement of receptors 40,41 in fig. 5 of Grabau to have on the suction side of the first blade section and second blade section at most one of the total number of receptors. This modification is supported by the disclosure of Grabau which states that “any arrangement of lightning receptors 40, 41 on the shell elements 38a 38b may be used” in para. 99. 

Regarding Claim 25, Grabau recites the wind turbine blade according to claim 1, but fails to explicitly teach wherein a total area of surfaces of lightning receptors having a smallest distance to the first end of the first blade section equal to or less than said chord length and being located at or in proximity of the external surface of the wind turbine blade is at most equal to 0.1 times the square of said chord length.
Since the only difference between the prior art and the claimed invention is a recitation of a relative dimension of the claimed device, and a device having the claimed dimension would not perform differently than the prior art device (it would still be functional as for the purposes of lightning reception), the claimed device is not patentably distinct from the prior art device. As such, it would be an obvious matter of change in size/proportion to have modified the dimensions of the lightning receptors in the invention of Grabau such that “a total area of surfaces of lightning receptors having a smallest distance to the first end of the first blade section equal to or less than said chord length and being located at or in proximity of the external surface of the blade is at most equal to 0.1 times the square of said chord length”. This modification is supported by the disclosure of Grabau which states that “any arrangement of lightning receptors 40, 41 on the shell elements 38a 38b may be used” in para. 99. See MPEP 2144.04. IV. A. “Changes in Size/Proportion”.

Regarding Claim 26, Grabau recites the wind turbine blade according to claim 25, but fails to teach wherein said total area of surfaces is at most equal to 0.05 times the square of said chord length.
Since the only difference between the prior art and the claimed invention is a recitation of a relative dimension of the claimed device, and a device having the claimed dimension would not perform differently than the prior art device (it would still be functional as for the purposes of lightning reception), the claimed device is not patentably distinct from the prior art device. As such, it would be an obvious matter of change in size/proportion to have modified the dimensions of the lightning receptors in the invention of Grabau such that “the total area of surfaces is at most equal to 0.05 times the square of said chord length”. This modification is supported by the disclosure of Grabau which states that “any arrangement of lightning receptors 40, 41 on the shell elements 38a 38b may be used” in para. 99. See MPEP 2144.04. IV. A. “Changes in Size/Proportion”.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabau, as applied above to claim 1, in view of US 2012/0321468, herein referenced as Hansen.
Regarding Claim 27, Grabau recites the wind turbine blade according to claim 1, but fails to anticipate wherein said external surface of the wind turbine blade at an interface between the first blade section and the second blade section is non-metallic.
	Grabau and Hansen are analogous art in that both relate to the field of endeavor of wind turbine blades.
	Hansen teaches “the shell body is made of a composite material, such as a fibre-reinforced polymer material. Advantageously, the shell body is made of an electrically non-conductive material. Thus, the reinforcement fibres are preferably not made of a metal or carbon.” In para. 21. Hansen further teaches that “the shell body is in itself electrically non-conductive, thus minimising the risk of a lightning strike hitting the wind turbine blade and further minimising the risk of a flashover to the shell body” in para. 21.
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the shell elements 38a,38b in Grabau to be an electrically non-conductive material such as a fibre-reinforced polymer material as disclosed by Hansen, so as to obtain the benefit of ‘minimizing the risk of a lightning strike hitting the wind turbine blade as well as minimizing the risk of flash over to the shell element’ as taught by Hansen. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding the invention of Claim 12, no prior art was found which would anticipate/render obvious the invention as claimed. While prior art was found which taught of the attachment means of a spar beam fitted into the spar beam holding element (e.g. US 2018/0274521, US 10563636 and US 10760545), none of these references related to a wind turbine blade with a lightning protection arrangement. References related to lightning protection systems for wind turbine blade often had system which would make it a non-obvious modification to have them include the claimed spar beam arrangement, e.g. Kita cited above includes internal conductive wiring between adjacent fastening element which would make including a spar beam problematic; Arocena already includes a spar beam and has a particular connection between the blade modules; and Grabau has two blade components connected by a pitching system which would make it incompatible with a beam-type connection. 
Regarding the invention of Claim 14, no prior art was found which would anticipate or render obvious the invention as claimed. The closest prior art, Arocena, discloses the use of a beam at the blade connection although the beam is shown to extend through the blade joint and further along the length of the two blade modules. It doesn’t appear that any of the prior art of record would be able to satisfy or render obvious the limitation of ‘wherein at least one of the one or more lightning receptors is located a distance from an end of the spar beam that is less than 1 m’. As such, the claim is deemed novel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8562296 – US patent grant of prior art Arocena cited above.
US 8142157 - US patent grant of prior art Kita cited above.
US 8939726 – US patent grant of prior art Grabau cited above.
US 9041410 – US patent grant of prior art Hansen cited above. 
US 10648456 – discloses segmented blade which includes at least a portion of the blade shell being comprised of a conductive foam component which can function as a lightning receptor. 
US 8096765 – discloses various manners of electrically connecting receptors together on a wind turbine blade, such connections can include daisy-chaining the receptors together, or having each receptor connected to the down conductor via a T-connection which branches off from the down conductor. 
JP 2005-351204A – discloses a segmented wind turbine blade with a metal plate at the joint, the metal plate functioning as a lightning receiving portion (i.e. receptor) for the wind turbine blade. 
EP2019204A1 – discloses a wind turbine blade with lightning receptors which are elongated relative to circular receptors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745